DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuah et al. US 10, 937, 247.

In regarding to claim 1 Chuah teaches
1. A 3D tour photographing apparatus comprising: 
a camera module for photographing a plurality of images for generating an around-view image for a particular point; 
(110) FIG. 4B illustrates an example user interface screen related to initializing one or more sensors of the user device, designating a local coordinate frame for operation of the user device, and determining a floor plane of the room using the user device. For example, the example user interface screen may include an indication 406 related to initializing the user device and determining a floor plane of the room, such as pointing the user device toward the floor such that a field of view of an imaging sensor of the user device includes at least a portion of the floor and moving the user device while maintaining at least a portion of the floor within the field of view of the imaging sensor. In addition, imaging data captured via an imaging sensor of the user device may be presented via a display of the user device.
Chuah, col. 23 lines 20-33

a location tracking module for detecting a location change or direction change of the camera module; 
(111) During such movement of the user device, the user device may initialize one or more sensors, such as the imaging sensor, a depth sensor, an inertial measurement unit, other position or orientation sensors, or various other sensors. In addition, as described herein, the user device may designate a local coordinate frame for operation of the user device, and may determine a home or starting position within the local coordinate frame relative to which movement of the user device may be tracked, upon receiving user consent, within the local coordinate frame. Further, as described herein, the imaging sensor of the user device may capture images and/or identify various features associated with the floor and determine a floor plane position of the floor based at least in part on the identified features and position and orientation data of the user device with respect to the identified features.
Chuah, col. 23 lines 34-48

and a control module for deriving a movement path based on data provided from the location tracking module, and for mapping the plurality of images provided from the camera module onto the movement path.
(47) In example embodiments, the augmented reality room or object capture application (“AR capture application”) 102 may be executed by a processor of a user device, such as a smartphone or mobile computing device. The AR capture application 102 may comprise one or more applications that may be executed by a processor and provide outputs related to room measurements 104 and room pictures 106. As described further herein, the room measurements 104 may be determined based on a local coordinate frame designated by the user device, e.g., using position and orientation information via an inertial measurement unit of the user device. The room measurements 104 may include determinations of a floor plane, one or more wall planes, and a ceiling plane associated with the room, as well as various other movement data of the user device within the room. In addition, various dimensions or measurements of a room or space may be received from a user, e.g., by inputs received via a user device.
Chuah, col. 8 lines 5-22

(48) In addition, as described further herein, the room pictures 106 may be captured based on traversal of one or more paths within the room using an imaging sensor of the user device. The one or more paths may be determined based on the room measurements 104 and/or various other movement data of the user device within the room. The room pictures 106 may include images of portions of the floor plane, the one or more wall planes, and the ceiling plane, in which each image includes at least a threshold amount of overlap with at least one other image. Further, the room pictures 106 may be associated with position and orientation information of the user device at the time of capture via the inertial measurement unit of the user device.
Chuah, col. 8 lines 23-35


In regarding to claim 2 Chuah teaches
2. The 3D tour photographing apparatus of claim 1, further comprising: a notification unit for providing a user with a notification, 
Chuah, col. 47 line 61 to col. 48 line 20

wherein the control module activates the notification unit if the location change or the direction change is not detected.
Chuah, col. 47 line 61 to col. 48 line 20


In regarding to claim 3 Chuah teaches
3. The 3D tour photographing apparatus of claim 2, wherein if the number of feature points detected by the location tracking module is less than a reference value, 
Chuah, col. 47 line 61 to col. 48 line 20


the control module provides a notification apprising that a location or angle of the location tracking module needs to be adjusted via the notification unit, or provides the notification via an application installed in a user device.
Chuah, col. 47 line 61 to col. 48 line 20

In regarding to claim 4 Chuah teaches
4. The 3D tour photographing apparatus of claim 1, wherein the control module creates the 3D tour, using the plurality of around-view images received from the camera module and the location information calculated based on the location change or the direction change received from the location tracking module, 
Chuah, col. 47 line 61 to col. 48 line 20

and the 3D tour comprises a movement path of the camera module and photographing location information of the around-view image mapped onto the movement path.
Chuah, col. 47 line 61 to col. 48 line 20

In regarding to claim 5 Chuah teaches
5. The 3D tour photographing apparatus of claim 1, wherein the location tracking module comprises: a sensor unit comprising a plurality of sensors spaced apart from each other; 
Chuah, col. 47 line 61 to col. 48 line 20

and a change measurement unit for measuring the location change or direction change of the camera module based on data measured by the sensor unit.
Chuah, col. 47 line 61 to col. 48 line 20



In regarding to claim 6 Chuah teaches
6. The 3D tour photographing apparatus of claim 5, wherein the sensor unit comprises one or more sensors out of a LiDAR sensor, an RGB sensor, an infrared sensor, an ultraviolet sensor, an ultrasonic sensor, a gyro sensor, and an acceleration sensor.
Chuah, col. 7 lines 20-40


In regarding to claim 7 Chuah teaches
7. The 3D tour photographing apparatus of claim 5, wherein the control module derives a movement path of the camera module using data detected by the location tracking module and current location information.
Chuah, col. 3 line 38 to col. 4 line 10


In regarding to claim 8 Chuah teaches
8. The 3D tour photographing apparatus of claim 1, further comprising: a tilt unit for changing a position or angle between the camera module and the location tracking module.
Chuah, col. 18 lines 38-64

In regarding to claim 9 Chuah teaches
9. The 3D tour photographing apparatus of claim 1, wherein the camera module comprises a plurality of cameras, photographs the plurality of images using the plurality of cameras, and creates the around-view image by using the plurality of images photographed by the plurality of cameras.
Chuah, col. 3 lines 10-37


In regarding to claim 10 Chuah teaches
10. The 3D tour photographing apparatus of claim 1, wherein the camera module comprises: a camera unit; and a rotation unit for rotating the camera unit around a reference axis, wherein the one around-view image is generated based on a plurality of images continuously photographed by the camera unit
Chuah, col. 17 lines 27-47

Claims 11-12 list all similar elements of claims 1 and 3, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1 and 3 applies equally as well to claims 11-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481